Citation Nr: 0323091	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  93-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Lyme disease.  

2.  Entitlement to service connection for headaches, Bell's 
palsy, a psychiatric disability, and arthritis as secondary 
to Lyme disease.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty for training from May to 
August 1982 and from July 20 to August 3, 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In May 2002, the Board entered a decision denying the 
appellant's appeal.  The appellant appealed the Board's 
decision to the U. S. Court of Appeals for Veterans Claims 
(Court).  In January 2003, the Court granted a joint motion 
of the parties, vacated the Board's decision, and remanded 
the matter for action consistent with the joint motion.  


REMAND

In the January 2003 joint motion, the parties alleged that VA 
had failed to comply with the notification requirements of 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) as interpreted by the 
Court in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the appellant's representative recently 
submitted new medical evidence directly to the Board without 
providing a waiver of the appellant's right to have the RO 
initially consider this new evidence.  

In light of these circumstances, this appeal is REMANDED to 
the RO for the following further actions:  

1.  The RO should issue a letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  It should inform him 
that any information and evidence 
submitted in response to the letter must 
be received by the RO within one year of 
the date of the RO's letter and that if 
the case is returned to the Board, the 
Board will be unable to decide his claims 
before the expiration of the one-year 
period for response unless he waives the 
one-year response period.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the appellant.  It should also 
undertake any other development it 
determines is required under 38 U.S.C.A. 
§§ 5102, 5103, 5103A  and 38 C.F.R. 
§ 3.159.  

3.  The RO should then readjudicate the 
issues on appeal based on all evidence 
received since its most recent 
consideration of these claims.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until he is otherwise informed, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




